IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


ANNE C. WANCHIC, N/K/A ANNE C.
ST. JOHN,

             Petitioner,

 v.                                                    Case No. 5D15-2623

JOHN F. WANCHIC,

             Respondent.

________________________________/

Opinion filed February 26, 2016

Petition for Certiorari Review of Order from
the Circuit Court for St. Johns County,
Howard O. McGillin, Jr., Judge.

Tania R. Schmidt-Alpers, of Tania R.
Schmidt-Alpers, P.A., St. Augustine,
for Petitioner.

William S. Graessle, Jonathan W. Graessle,
of William S. Graessle, P.A., Jacksonville,
for Respondent.

PER CURIAM.

      Anne C. Wanchic, n/k/a Anne C. St. John, petitions for a writ of certiorari to quash

a trial court order requiring disclosure of certain documents, which she claims are

protected by statutory privilege, in her ongoing child custody dispute with John F.

Wanchic. We grant the petition and quash the portion of the order that permits Mr.
Wanchic to personally view Ms. St. John’s disclosed records, contrary to the trial court’s

oral pronouncement. In all other respects, we deny the petition.

      PETITION GRANTED in part and DENIED in part.


SAWAYA, PALMER and ORFINGER, JJ., concur.




                                            2